Grice, Justice.
After a careful examination of the record in the instant case we.have reached the conclusion that the motion for new trial should have been granted on the ground that the verdict is without evidence to support it. There was no demurrer to the petition, but the- defendant admitted a prima facie case and defended on the ground of fraud. There was no demurrer to the answer. We can not construe the pleadings any other way except as asserting a contention that there was no liability to the plaintiff because of certain alleged fraud which it was claimed voided the entire transaction. Whether the answer was,sufficient *717for that purpose is a question not presented for decision. Even if it should be assumed that the evidence was sufficient to show that the representations were untrue, and that they were of such a character as could be the basis of fraud, nevertheless, applying to the record before us the ¡principles enunciated in the headnotes, the defendant is not entitled to the verdict which he obtained. The evidence shows without dispute that Candler did not promptly upon the discovery of the fraud offer to rescind; that there was no reason why he should have relied on what Baldwin said to. him as to the financial worth of Grier.
Since we have held that the verdict is contrary to the evidence, and therefore contrary to law, it becomes unnecessary to pass upon the special grounds of the motion.

Judgment reversed.


All the Justices concur.